TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00430-CV


Bechtel Corporation; MasTec North America, Inc., d/b/a Wilde Construction;
C&S Network Construction and Bechtel Telecommunications, Appellants

v.

CITGO Products Pipeline Company, Appellee




FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT
NO. 01-0-213, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING


S U P P L E M E N T A L   O P I N I O N

		In response to our opinion of October 3, 2008, CITGO has informed the Court that
it filed with the district clerk a remittitur of $287,780.76 of the past negligence damages it was
awarded in the district court's judgment.  In accordance with our prior opinion, we reform this
portion of the district court's judgment to award CITGO $871,413.99 in past negligence damages
instead of $1,159,194.75.  Similarly, as we have overruled appellants' challenges to the portions of
the district court's judgment apportioning 80 percent responsibility to MasTec for CITGO's
negligence damages and 10 percent responsibility to Bechtel, we reform the district court's judgment
to award CITGO $697,131.19 in past negligence damages from MasTec rather than $927,355.80,
and $87,141.40 in past negligence damages from Bechtel rather than $115,919.48.  We likewise
reform the district court's award of prejudgment interest on these amounts to award CITGO
$178,081.64 from MasTec and $22,260.21 from Bechtel.
		In our October 3, 2008 opinion, we overruled appellants' challenges to the portions
of the district court's judgment awarding CITGO future negligence damages from MasTec and
Bechtel.  Accordingly, we affirm, as reformed herein, the portion of the district court's judgment
awarding CITGO negligence damages.  As we have explained in our prior opinion, we reverse the
portion of the district court's judgment awarding CITGO attorney's fees on its promissory-estoppel
theory and render judgment that CITGO take nothing on that theory. 
 
____________________________________________
Bob Pemberton, Justice                                                 
Before Justices Pemberton, Waldrop and B. A. Smith;
     Justice B. A. Smith Not Participating

Reversed and Rendered in part; Reformed and, as Reformed, Affirmed in part

Filed:   November 7, 2008